Citation Nr: 1516045	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include anomalous right coronary artery disease status post coronary artery bypass graft.  


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Esquire


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.



INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the above claimed benefits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported in a November 2012 VA Form 9 that she was in receipt of Social Security Administration (SSA) disability benefits, in part, for her heart disability.  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

In addition, the Veteran has not received a VA examination in connection with her claimed heart disability.  Rather, a VA opinion from an internist was submitted in June 2010 following a March 2010 respiratory examination, and that examiner did not fully address all theories of entitlement.  A new examination is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.).
  
All outstanding records of ongoing VA treatment should also be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current heart disability.

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to identify all current heart disabilities.  

For each heart disability diagnosed, the examiner should provide an opinion as to the following:

(a) Is the Veteran's heart disability considered a developmental defect or a developmental disease?  (For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating.")

(b)  If the identified heart disability is a developmental defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during her military service. If so, please describe the resultant disability.

(c) If the answer to question (a) is that any of the Veteran's heart disability is a congenital or developmental disease, or does not have any congenital or developmental origin, please opine to the following:

1. Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service, manifested to a compensable degree within a year of her discharge, or is otherwise related to service?  In addressing this question the examiner should discuss the Veteran's episodes of chest pain and heart murmur during active duty.

2. Is it at least as likely as not (50 percent probability or more) that such disability is causally related to her asthma?

3. Is it at least as likely as not (50 percent probability or more) that such disability is aggravated beyond the normal course of the condition by service-connected asthma?

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Then readjudicate the appeal.  If the benefit remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

